DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 109842701 A).
As to claim 14, Liu shows (FIG. 6):


    PNG
    media_image1.png
    715
    922
    media_image1.png
    Greyscale

An electromagnetic driver configured to drive a screen of a mobile terminal device to vibrate and sound (para[0005]), the electromagnetic driver comprising: 
a housing 23; 
a driving unit received in the housing 23; and 
a cover 11 covering the driving unit; 
wherein the driving unit comprises a coil 21 mounted to the cover 11, and two magnetic assemblies 22 mounted to the housing 23, the coil 21 defining an axial direction AX around which the coil 21 is wound, the coil 21 comprising two parts 212,211 spaced arranged in a vibrating direction VX along which the coil 21 and the cover 11 is vibrated when the coil 21 is energized; and 
wherein each magnetic assembly 22 comprises a first magnetic member 221,225, a second magnetic member 222,226 and a third magnetic member 223,227, the first magnetic member 221,225 being sandwiched between the second magnetic member 222,226 and the third magnetic member 223,227 in the vibrating direction VX, the second magnetic member 222,226 and the third magnetic member 223,227 respectively facing the two parts 212,211 of the coil 21 in the axial direction AX, magnetic flux emitted from one of the second magnetic members 222,226 arriving at the other of the second magnetic members 222,226 after passing through one of the two parts 212,211 of the coil 22, magnetic flux emitted from one of the third magnetic members 223,227 arriving at the other of the third magnetic members 223,227 after passing through the other of the two parts 212,211 of the coil 21 (para[0049],[0051],[0052], the driving unit of Liu inherently possesses the recited function because the driving unit of Liu has the same structure as the driving unit of the application which implements the function, see MPEP 2114(I) or MPEP 2112.01).
As to claim 15/14, Liu further shows (FIG. 6 above) the first magnetic member 221,225 is polarized in the vibrating direction VX, the second magnetic member 222,226 and the third magnetic member 223,227 are polarized in the axial direction AX of the coil 21, polarized directions of the second magnetic member 222,226 and the third magnetic member 223,227 of the same magnetic assembly are reversed to each other, and polarized directions of the first magnetic members 221,225 of the two magnetic assemblies 22 are reversed to each other.
As to claim 16/14, Liu further shows (FIG. 6 above) the housing 23 comprises a bottom plate 23B and a side wall 23W extending from a periphery of the bottom plate 23B toward the cover 11, the bottom plate 23B defines a recess 231 facing the coil 21 to provide a space for vibration of the coil 21 in the vibrating direction VX, the two magnetic assemblies 22 are mounted on the bottom plate 23B and located at opposite sides of the recess 231, and the side wall 23W surrounds the two magnetic assemblies 22.
As to claim 17/14, Liu further shows (FIG. 6 above) the cover 11 comprises a surface facing the coil 21, a protrusion 241 protrudes from the surface in the vibrating direction VX, and the coil 21 is fixed to the protrusion 241.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 109842701 A) in view of Saastamoinen et al. (US 2005/0115728, hereinafter Saastamoinen).
As to claim 1, Liu shows (FIG. 6 above) An electromagnetic driving device (vibration sound generating device) comprising: 
a panel 11D; and 
an electromagnetic driver attached to the panel 11D and configured to drive the panel 11D to vibrate in a vibrating direction VX and sound, the electromagnetic driver comprising a housing 23, a cover 11 spaced from the housing 23, and a driving unit disposed between the housing 23 and the cover 11, one of the housing 23 and the cover 11 being attached to the panel 11D; 
wherein the driving unit comprises a coil 21 mounted to the cover 11 with a gap 231 formed between the coil 21 and the housing 23, and at least two magnetic assemblies 22 mounted to the housing 23, the coil 21 defining an axial direction AX around which the coil 21 is wound, the axial direction AX being perpendicular to the vibrating direction VX, the at least two magnetic assemblies 22   being disposed at opposite sides of the coil 21 in the axial direction AX, magnetic flux emitted from one of the at least two magnetic assemblies 22 arriving at the other of the at least two magnetic assemblies 22 after passing through the coil 21 (para[0049],[0051],[0052], the driving unit of Liu inherently possesses the recited function because the driving unit of Liu has the same structure as the driving unit of the application which implements the function, see MPEP 2114(I) or MPEP 2112.01).
Liu does not show a magnetic core made of magnetic conductive material, the coil wound around the magnetic core.
Saastamoinen shows (FIG. 1) a magnetic core 10 made of magnetic conductive material (iron), the coil 12 wound around the magnetic core 10 (para[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil 21 of Liu to have a magnetic core 10 made of magnetic conductive material, the coil 21 wound around the magnetic core 10 as taught by Saastamoinen, for the advantageous benefit of making a magnetic field generated by the coil 21 as strong as possible as taught by Saastamoinen (para[0041]:1-6 and all of para[0041]).
As to claim 2/1, Liu in view of Saastamoinen was discussed above with respect to claim 1 except for the magnetic core is made of iron.
Saastamoinen shows (FIG. 1) the magnetic core 10 is made of iron (para[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil 21 of Liu in view of Saastamoinen to have the magnetic core 10 made of iron as taught by Saastamoinen, for the advantageous benefit of making a magnetic field generated by the coil 21 as strong as possible as taught by Saastamoinen (para[0041]:1-6 and all of para[0041]).
As to claim 4/1, Liu in view of Saastamoinen was discussed above with respect to claim 1 and Liu further shows (FIG. 6 above) the coil 21 comprises two parts 212,211 arranged in the vibrating direction VX, the magnetic assembly 22 comprises a first magnetic member 221, a second magnetic member 222 and a third magnetic member 223, the first magnetic member 221 being sandwiched between the second magnetic member 222 and the third magnetic member 223 in the vibrating direction VX, the second magnetic member 222 and the third magnetic member 223 respectively facing the two parts 212,211 of the coil 21 in the axial direction AX.
As to claim 5/4/1, Liu in view of Saastamoinen was discussed above with respect to claim 1 and Liu further shows (FIG. 6 above) the first magnetic member 221 is polarized in the vibrating direction VX, and the second magnetic member 222 and the third magnetic member 223 are polarized in the axial direction AX of the coil 21, polarized directions of the second magnetic member 222 and the third magnetic member 223 of the same magnetic assembly being reversed to each other.
As to claim 6/5/4/1, Liu in view of Saastamoinen was discussed above with respect to claim 5 except for the first magnetic member is a permanent magnet, and the second and third magnetic members are made of permanent magnet material or magnetic conductive material.
Liu describes the magnets are permanent magnets (para[0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnets of Liu in view of Saastamoinen to have the first magnetic member 221 is a permanent magnet, and the second and third magnetic members 222,223 are made of permanent magnet material or magnetic conductive material as taught by Liu, for the advantageous benefit of producing varying adsorption and repulsion effects between the coil 21 and the magnets 221,222,223 to cause a mobile phone screen to vibrate as taught by Liu (para[0006]).
As to claim 7/5/4/1, Liu in view of Saastamoinen was discussed above with respect to claim 5 except for the first magnetic member is made of magnetic conductive material, and the second and third magnetic members are made of permanent magnet material.
Liu describes the magnets are permanent magnets (para[0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnets of Liu in view of Saastamoinen to have the first magnetic member 221 is made of magnetic conductive material, and the second and third magnetic members 222,223 are made of permanent magnet material as taught by Liu, for the advantageous benefit of producing varying adsorption and repulsion effects between the coil 21 and the magnets 221,222,223 to cause a mobile phone screen to vibrate as taught by Liu (para[0006]; a permanent magnet is a magnetically conductive material).
As to claim 8/5/4/1, Liu in view of Saastamoinen was discussed above with respect to claim 5 and Liu further shows (FIG. 6 above) polarized directions of the first magnetic members 221,225 of the at least two magnetic assemblies are reversed to each other.
As to claim 9/1, Liu in view of Saastamoinen was discussed above with respect to claim 1 and Liu further shows (FIG. 6 above) and the housing 23 comprises a bottom plate 23B and a side wall  23W extending from a periphery of the bottom plate 23B toward the cover 11, the bottom plate 23B defining a recess 231 for forming the gap between the coil 21 and the bottom plate 23B of the housing 23, the side wall 23W surrounding the driving unit.
As to claim 10/9/1, Liu in view of Saastamoinen was discussed above with respect to claim 9 and Liu further shows (FIG. 6 above and FIG. 2):

    PNG
    media_image2.png
    578
    673
    media_image2.png
    Greyscale


the bottom plate 23B has a rectangular shape, the side wall 23W comprises a pair of first side plates 23W1 and a pair of second side plates 23W2 connected between the first side plates 23W1, the recessing 231 extending from one of the second side plates 23W2 to the other of the second side plates 23W2.
As to claim 11/9/1, Liu in view of Saastamoinen was discussed above with respect to claim 9 and Liu further shows (FIG. 6 above) the cover 11 comprises a surface facing the coil 21, a protrusion 241 protrudes from the surface in the vibrating direction VX, and the coil 21 is fixed to the protrusion 241.
As to claim 12/9/1, Liu in view of Saastamoinen was discussed above with respect to claim 9 and Liu further shows (FIG. 6 above) an orthographic projection of the coil 21 on the magnetic assembly 22 in the axial direction AX falls into a periphery of the magnetic assembly 22 (similar to the driving unit of the application).
As to claim 13/1, Liu in view of Saastamoinen was discussed above with respect to claim 1 and Liu further shows (FIG. 6 above) the panel 11D is a panel 11D of a screen of a mobile terminal device (para[0005]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 109842701 A) in view of Saastamoinen et al. (US 2005/0115728, hereinafter Saastamoinen) and GOTTSCHALK (CH-639802-A).
As to claim 3/2/1, Liu in view of Saastamoinen was discussed above with respect to claim 2 except for the magnetic core comprises a surface on which a layer of copper is covered to form a short-circuit ring.
GOTTSCHALK shows (FIG. 3) the magnetic core comprises a surface on which a layer of copper 4 is covered to form a short-circuit ring (page 3:16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic core 10 of Liu in view of Saastamoinen to have the magnetic core 10 comprises a surface on which a layer of copper 4 is covered to form a short-circuit ring as taught by GOTTSCHALK, for the advantageous benefit of contributing to armature calming under load by damping vibrations as taught by GOTTSCHALK (page 3:16-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Kam (US 20030103642 A1) shows a loudspeaker;
Wang et al. (US 20170034632 A1) shows a speaker;
Wang et al. (US 20170034631 A1) shows a speaker;
Guo et al. (US 20170034630 A1) shows a speaker; and
Wang et al. (US 20160381463 A1) shows a speaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832                                                                                                                                                                                                        

/BURTON S MULLINS/Primary Examiner, Art Unit 2832